Citation Nr: 1033835	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  10-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-
connected disabilities.  Service connection is currently in 
effect for bilateral hearing loss, rated 90 percent disabling; 
and tinnitus, rated 10 percent disabling.  The service-connected 
disabilities result in a combined rating of 90 percent. 

A veteran may be awarded a TDIU upon a showing that he or she is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  38 C.F.R. § 4.16(a) also provides that 
disabilities resulting from common etiology or a single accident 
will be considered as one disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or the impairment caused by any 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

The schedular criteria of 38 C.F.R. § 4.16(a) are therefore met, 
as the Veteran has a single disability rated at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  The remaining question is whether 
the Veteran's service-connected disabilities, alone, prevent him 
from securing or maintaining a substantially gainful occupation 
consistent with his education and employment background.  38 
C.F.R. § 4.16(a).

The claims file contains an August 2009 statement from a business 
the Veteran contacted for possible employment as a greeter or 
cook.  The statement indicates that the Veteran's leg and hearing 
loss disabilities would not allow him to perform that work.  In 
September 2009 another potential employer stated that a parking 
lot manager's position was not available to the Veteran since 
transit noise would interrupt communication with customers.  

A February 2009 VA audiological examination showed the Veteran 
has moderately severe to profound bilateral hearing loss, but 
that examination did not address the impact that the Veteran's 
service connected disabilities have on his employability.  
Subsequent VA audiological records through early 2010 reveal 
adjustments for hearing aids but do not address the Veteran's 
employability or the impact of hearing aids on potential 
employment, if any, based on his level of education and 
employment history.  In this regard, the Veteran has reported 
that his education level is a Bachelor's degree in Engineering 
Construction, and he maintains that his degree has not assisted 
him in finding gainful employment.

It is noted that in the July 2010 informal brief, the Veteran's 
accredited representative suggests that a remand may be in order 
to determine whether the Veteran's service connected disabilities 
preclude gainful employment.  

The Board may not reject a TDIU claim without producing evidence, 
as distinguished from mere conjecture, that a veteran can perform 
work that would produce sufficient income to be other than 
marginal.  Beaty v. Brown, 6 Vet. App. 532 (1994).  When a TDIU 
claim is presented, a VA examining physician should generally 
address the extent of functional and industrial impairment from 
the veteran's service-connected disabilities.  Gary v. Brown, 7 
Vet. App. 229 (1994); see Martin (Roy) v. Brown, 4 Vet. App. 136 
(1993).  The Board has a duty to supplement the record by 
obtaining an examination that includes an opinion regarding the 
effect of the Veteran's service-connected disabilities on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1995).

As a result, since there is no examination report specifically 
considering the effect of the service-connected bilateral hearing 
loss and tinnitus disabilities upon the Veteran's employability, 
the Board must remand the appeal for a VA audiological 
examination to address the effect of the Veteran's service-
connected disabilities and makes a determination whether the 
service-connected disabilities preclude him from engaging in 
substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination for the purpose of 
determining the impact that his service-
connected bilateral hearing loss and tinnitus 
have on his ability to maintain substantially 
gainful employment.  The claims file must be 
made available in conjunction with the 
examination.  Following the history and 
clinical evaluation, and any tests that are 
deemed necessary, the examiner is to render 
an opinion on the following:

Is it at least as likely as not (50 percent 
or greater degree of probability) that the 
Veteran's service-connected bilateral hearing 
loss and tinnitus render him incapable of 
maintaining substantially (more than 
marginal) employment consistent with his 
education and employment background?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely support 
the claim of unemployability; less likely 
weighs against the claim.

2.  Thereafter, the claim on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority. If the benefit sought on appeal is 
not granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case that 
addresses all of the evidence received since 
the statement of the case was issued.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



